        Case 5:20-cv-05101-TLB Document 1     Filed 06/04/20 Page 1 of 28 PageID #: 57
                                                                               FILED
                                                                         US DISTRICT COURT
                          IN THE UNITED STATES DISTRICT COURT            WESTERN DISTRICT
                         FOR THE WESTERN DISTRICT OF ARKANSAS              OF ARKANSAS
                                   FAYETTEVILLE DIVISION
                                                                                     Jun 4, 2020
ROY A. DAY,
      Plaintiff                                                                 OFFICE OF THE CLERK

VS.                                             C.A. No.       20-5101 TLB

WALMART, INC.,
JOHN DOE,
      Defendants




                                            COMPLAINT:



 COMES NOW, ROY A. DAY, Plaintiff, complaining of Defendants, and for cause of action
would show unto the Court the following:



                                            COUNT ONE


      1. Plaintiff, ROY A. DAY (aka “cardholder”) is a citizen of the United States of America

and a resident of the State of Florida.

      2. Defendant is Walmart, Inc. (hereafter, “WM”) (corporate “shell game” - for the true

and correct Defendant, see the CAVEAT, infra, in the instant paragraph, and Nota Bene,

infra, in the instant paragraph) is a State of Arkansas Corporation, with its principal place

of business in Bentonville, Arkansas (Walmart Inc., WALMART, 702 SW 8TH St.,

Bentonville,       AR,   72716-6299           United       States,   TEL.    (479)    273-4000,

www.corporate.walmart.com), and is the “parent company” for numerous “shell-game”

corporations, and “shell-game” subsidiaries, and “shell-game” affiliates, inter alia.

Defendant “WM” is the “Earth’s second biggest everything store” engaged in the business

of retail in the various States across the United States, and the various Nations, on Planet


( Page 1 of 28 )         ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1          Filed 06/04/20 Page 2 of 28 PageID #: 58

Earth. At all times pertinent to this Complaint, and at all times mentioned, Defendant “WM”

was acting through its principal agents, and servants, and co-conspirators, and employees,

whose names are not known to Plaintiff at this stage of litigation,   including but not limited

to, various subsidiaries and affiliates of Defendant “WM,” whose names are not known to

Plaintiff at this stage of litigation. Defendant “WM” was acting individually and in concert,

with each and all agents, and servants, and co-conspirators, and employees, including but

not limited to, various subsidiaries and affiliates of Defendant “WM.”       CAVEAT: For the

purpose of the instant complaint, Defendant “WM” refers, relates, pertains and mentions

each and all subsidiaries and affiliates, and agents, and servants ,and co-conspirators, and

employees, whose names are not know to Plaintiff at this stage of litigation. N.B. – Nota

Bene: Walmart, Inc. (“WM”) plays the corporate “shell game” by creating numerous

subsidiaries and affiliates which makes a determination je ne sois quoi to determine a

Defendant that is “controlling” for the negligent conduct, infra. Plaintiff will file an amended

complaint once discovery determines a different Defendant, if required by the court, even

though the aforesaid “CAVEAT” and “N.B.” reflect each and all “controlling” and

“indispensable” Defendants.

    3. This is an action for declaratory judgment pursuant to 28 USC 2201, for the

purpose of determining a question of actual controversy between the parties as hereinafter

more fully appears. The jurisdiction of this court is invoked pursuant to the United States

Code reflecting citizens of different States. Further, this is a civil action brought for

negligence, and for money damages to redress the injury caused to Plaintiff by the course of

negligent conduct by Defendant, and Defendant’s agents, and servants, and co-

conspirators, and employees, and subsidiaries, and affiliates, and for an order declaring the

acts of Defendant, and Defendant’s agents, and servants, and co-conspirators, and

employees, and subsidiaries, and affiliates, are illegal.



( Page 2 of 28 )        ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1               Filed 06/04/20 Page 3 of 28 PageID #: 59


     4. Declaratory judgment is sought declaring that Defendant “WM’s” “algorithm,” and

associated “source code,” are deficient pertaining to the “transaction process” used by

Defendant “WM” to “process” a “credit card” payment with the purchase of a retail product

at Walmart’s store or website, with Plaintiff, inter alia – The Class, being subjected to

fraudulent credit card charges. Further, a declaratory judgment is sought declaring

Defendant “WM” has been negligent on providing Plaintiff information on the wrongdoer

(Defendant John Doe) so Plaintiff can file            criminal charges, and name the wrongdoer

(Defendant John Doe) in the instant legal action.

     5. Plaintiff (“cardholder”) obtained a “VISA” (No. … 4355 – BB&T bank) card. On May

5,   2020,    a    CRIMINAL-ELEMENT           known     as   Defendant    John   Doe   WILLFULLY,

MALICIOUSLY, AND INTENTIONALLY used Plaintiff’s VISA credit card (No. … 4355) in an

attempt to buy items from Defendant “WM.” Subsequently, Plaintiff received an “Unusual

Transaction Alert” (See Exhibit “1” attached hereto and by reference incorporated herein)

for a fraudulent charge of $357.01 for “alleged” groceries (See Exhibit “1” attached hereto

and by reference incorporated herein). Plaintiff immediately telephoned BB&T bank and

informed     them    the    aforesaid   $357.01   purchase      was   a   WILLFUL,     MALICIOUS,

INTENTIONAL, and           fraudulent purchase. Plaintiff spoke with “Kari” at the BB&T fraud

department – Tel. 877-5570506 or 800-2265228 - in West Virginia at or about 4:00 p.m. on

May 5, 2020. Subsequently, Plaintiff attempted to determine information on the wrongdoer

(Defendant John Doe) from Defendant “WM,” but was denied the request (See Exhibit “2”

attached hereto and by reference incorporated herein). At this stage of litigation, Plaintiff

has no personal knowledge on the wrongdoer (Defendant John Doe) based on Defendant

“WM’s” negligent conduct. NOTE: If the aforesaid WILLFUL, MALICIOUS, INTENTIONAL,

and fraudulent credit card charge and purchase was consummated based on a “ONLINE

PURCHASE,” then the WILLFUL, MALICIOUS, INTENTIONAL, and fraudulent purchase

was due to “deficient” “source code,” and a deficient “algorithm,” and NO “2FA” (Two

( Page 3 of 28 )           ( JUNE 4, 2020 )           ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 4 of 28 PageID #: 60

Factor Authentication,) and NO “pop-up menu” that would ensure “notification” was sent

to Plaintiff indicating an “authentication” of the WILLFUL, MALICIOUS, INTENTIONAL,

and    fraudulent purchase was sent to a “different name” and “different address” (with

Plaintiff either “accepting” or “denying” the charge based on “2FA”). On May 5, 2020,

Plaintiff canceled and closed the “VISA” card (No. … 4355), and obtained a new VISA card

from BB&T bank.

      6. Based on a WILLFUL, MALICIOUS, AND INTENTIONAL “ONLINE PURCHASE,” if

Defendant “WM” had true and correct “source code,” and a true and correct associated

“algorithm,” including but not limited to, “Two-Factor-Authentication” (2FA), and an “IF”

clause for the fraudulent address used by a wrongdoer (Defendant John Doe), the

fraudulent purchase and charge would not have transpired. Defendant “WM” permitted

Defendant John Doe to use Plaintiff’s “VISA” BB&T card without proper authentication,

with the overlay to send the purchased item to an “address” “different” than Plaintiff’s

address listed on the “VISA” BB&T card, and with a different name listed on the “VISA”

BB&T card. If Defendant “WM” had implemented “2FA,” and an “IF” clause, for the

fraudulent address used by a wrongdoer, and the fraudulent name used that was not

Plaintiff’s name (Roy A. Day), the WILLFUL, MALICIOUS, AND INTENTIONAL fraudulent

purchase and charge would not have transpired, and PLAINTIFF WOULD NOT BE FILING

THE INSTANT LEGAL ACTION! Source code, and a true and correct algorithm, with an “IF”

clause and a “pop-up” menu notifying the true and correct “cardholder” of a retail product

that is being purchased and sent to a “different address” than what is listed on the credit

card, and sent to an individual that is NOT listed on the credit card, must be verified with a

“2FA” from the cardholder listed on the credit card! NOTE: If the purchase was an “in-store-

purchase” (brick-and-mortar), then Defendant “WM” took no action to ascertain (by way

of example but not in limitation to: a driver’s license, two other identifications, including a



( Page 4 of 28 )        ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1          Filed 06/04/20 Page 5 of 28 PageID #: 61

zip code) that the Wrongdoer (Defendant John Doe) was using a fraudulent credit card and

was NOT the owner of the credit card!

    7. Defendant “WM,” Defendant “WM’s” agents, and servants, and co-conspirators, and

employees, and subsidiaries, and affiliates, had a duty imposed upon them to implement a

true and correct algorithm, and associated true and correct source code, and an “IF” clause,

and a “pop-up” menu, that would “flag” an         “address” that was different than Plaintiff’s

address on Plaintiff’s “VISA” card (…4355), and sent to an individual (Defendant John Doe)

who is NOT listed on Plaintiff’s “VISA” card (…4355), and “require” a “2FA” (Two Factor

Authentication) be sent to Plaintiff’s email address or telephone number (text), so Plaintiff

could “DENY” the “fraudulent address” used by Defendant John Doe. Defendant “WM” has

a duty imposed upon them that should NEVER permit a retail item to be sent to any

“address” that does not “match” the “cardholder’s” address, unless a “2FA” has been

“approved” by the cardholder, and be sent to an individual (Defendant John Doe) who is

NOT listed on the “VISA” card (…4355). Further,          Defendant “WM,” Defendant “WM’s”

agents, and servants, and co-conspirators, and employees, and subsidiaries, and affiliates,

had a duty imposed upon them to answer and provide Plaintiff with detailed

information (See Exhibit “2” attached hereto and by reference incorporated herein) on the

wrongdoer (Defendant John Doe) who used Plaintiff’s “VISA” card (…4355) so Plaintiff could

file criminal charges, and so Plaintiff could name the party in the instant case. Defendant

“WM,” Defendant “WM’s” agents, and servants, and co-conspirators, and employees, and

subsidiaries, and affiliates, refused and continued to refuse to provide Plaintiff information

(See Exhibit “2” attached hereto) on Defendant John Doe (See Exhibit “2” attached hereto

and by reference incorporated herein).     REPRISE: Plaintiff repeats and realleges Exhibit “2”

as if Exhibit “2” was expressly stated herein.

    8. At all times mentioned, and for some time prior, Defendant “WM,” Defendant “WM,”

Defendant “WM’s”      agents, and servants, and co-conspirators, and employees, and

( Page 5 of 28 )        ( JUNE 4, 2020 )         ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1       Filed 06/04/20 Page 6 of 28 PageID #: 62

subsidiaries, and affiliates,, had, or in the exercise of due care should have had, full and

complete knowledge as well trained "computer and business professionals," that a "duty

was imposed" upon them to not cunningly, deceptively and misleadingly used deficient

source code, and a deficient algorithm, including but not limited to, the non-use of a “2FA”

to process credit cards in which a “fraudulent” cardholder was seeking to send a retail

purchased item to different address than the address on the cardholder’s’ credit card, and

with a different name listed on the credit card. Defendant “WM,” Defendant “WM’s” agents,

and servants, and co-conspirators, and employees, and subsidiaries, and affiliates,

cunningly, deceptively and misleadingly concealed and covered-up the aforesaid deficient

source code, and deficient algorithm, and associated negligent conduct, by refusing and

continuing to refuse to answer Plaintiff’s email-correspondence as reflected in Exhibit “2”

attached hereto. In addition, Defendant “WM,” Defendant “WM’s” agents, and servants, and

co-conspirators, and employees, and subsidiaries, and affiliates, had a duty imposed upon

them "to take action" immediately, and to engage in a honest, ethical, true, and proper

procedures to implement true and correct source, and a true and correct algorithm,

including a “2FA” for a different address than what appears on a cardholders credit card,

and a different name that is NOT listed on the credit card (“VISA” No. …4355) with the

overlay that Defendant “WM,” Defendant “WM’s” agents, and servants, and co-conspirators,

and employees, and subsidiaries, and affiliates, had a duty imposed upon them “to take

action” to immediately provide Plaintiff information (See Exhibit “2” attached hereto) on

Defendant John Doe so criminal charges could be filed, and so Defendant John Doe could

be named in the instant action.

    9. At all times mentioned, and for some time prior, Defendant “WM,” Defendant

“WM’s” agents, and servants, and co-conspirators, and employees, and subsidiaries, and

affiliates, had, or in the exercise of due care should have had, full and complete knowledge

as well trained "professional computer and business managers and executives" in the

( Page 6 of 28 )       ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1        Filed 06/04/20 Page 7 of 28 PageID #: 63

computer-retail-industry, that a "duty was imposed" upon them to take "immediate action"

to honestly, ethically, truly, and properly institute true and correct source code, and a true

and correct algorithm, including an “IF” clause, and a “pop-up” menu, and “2FA,” that

would prevent a cardholder from being subjected to a fraudulent purchase based on a

“bogus address” in which a “2FA” could remedy the fraudulent process (N.B. – Nota Bene:

No purchased product should be sent to any “address” that is different than the card

holder’s address, and a different name that is listed on the credit card, unless a “2FA” has

been approved by the cardholder) (true and correct source code, including an “IF” clause,

and “2FA,” and a “pop-up” menu, and true and correct algorithm, would prevent FIFTY

PERCENT of most fraudulent purchases and charges based on “bogus” and “fraudulent

addresses,” and “fraudulent names” that are NOT listed on the credit card). In addition,

Defendant “WM,” Defendant “WM’s”          agents, and servants, and co-conspirators, and

employees, and subsidiaries, and affiliates, had, or in the exercise of due care should have

had, full and complete knowledge as well trained "professional business managers and

executives" in the retail-industry, that a "duty was imposed" upon them to take "immediate

action" to honestly, ethically, truly, and properly provide the information (See Exhibit “2”

attached hereto) on the wrongdoer (Defendant John Doe) so the criminal conduct can be

desisted and ceased IMMEDIATELY without DELAY AND DELAY, AND STALLING AND

STALLING, and so Defendant John Doe can be named in the instant case.

    10. Defendant “WM,” Defendant “WM’s” agents, and servants, and co-conspirators,

and employees, and subsidiaries, and affiliates, did willfully, and with a wanton disregard

and reckless disregard for Plaintiff's rights, refused and continued to refuse to implement

true and correct source code, and a true and correct algorithm, that would utilize an “IF”

clause, and a “pop-up” menu, and “2FA,” so no fraudulent and bogus address could be

used pertaining to a credit card holder, and no bogus and fraudulent name could be used

that is NOT listed on the credit card. Further, Defendant “WM,” Defendant “WM’s” agents,

( Page 7 of 28 )       ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1      Filed 06/04/20 Page 8 of 28 PageID #: 64

and servants, and co-conspirators, and employees, and subsidiaries, and affiliates, refused

and continued to refuse to properly hire, train, teach, instruct and promote "managers" and

"cubicle-bureaucratic-corporate-…”    and   “programmers”     who   were    honest,   ethical,

competent and qualified, and not deficient, and who knew how to honestly, ethically,

properly, truly and correctly handle an algorithm, and source code, and an “IF” clause, and

a “pop-up” menu, and associated “2FA,” for cardholders so a cardholder would not be

subjected to a fraudulent charge and purchase with the item being sent to a bogus and

fraudulent address, and a bogus and fraudulent name NOT listed on the credit card.

Further, Defendant “WM,” Defendant “WM’s” agents, and servants, and co-conspirators,

and employees, and subsidiaries, and affiliates, did willfully, and with wanton disregard

and reckless disregard for Plaintiff's rights, refused and continued to refuse to properly

train, teach and instruct "managers" and "on-line personnel," and “programmers,” on

running an honest, ethical and legal retail-computer company, without using a

"PREMEDITATED      AND    PREARRANGED,"      and   cunning,    deceptive,   misleading   and

fraudulent "procedures" pertaining to “source code” and “algorithms,”         solely for the

purpose to take undue advantage of Plaintiff, and others similarly situated, including but

not limited to, the implementation of an “IF” clause, and a “pop-up” menu, and “2FA.” In

addition, Defendant “Wm,” Defendant “WM’s” agents, and servants, and co-conspirators,

and employees, and subsidiaries, and affiliates, did willfully, and with wanton disregard

and reckless disregard for Plaintiff's rights, refused and continued to refuse to properly

train, teach and instruct "managers" and "on-line personnel," on running an honest, ethical

and legal retail-online company, without using a "PREMEDITATED AND PREARRANGED,"

and cunning, deceptive, misleading and fraudulent "procedures" pertaining the request for

information (See Exhibit “2” attached hereto) on wrongdoers (Defendant John Doe) so

TIMELY criminal charges could be filed, and so the said CRIMINAL CONDUCT could ceased



( Page 8 of 28 )       ( JUNE 4, 2020 )      ( DOC: COMPLAINT – RAD-WALMART )
        Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 9 of 28 PageID #: 65

and desisted IMMEDIATELY, AND NOT DELAYED AND DELAYED AND DELAYED. The

criminal wins, NOT the victim!

    11. Such a course was a breach of duty of care by Defendant “WM,” Defendant “WM’s”

agents, and servants, and co-conspirators, and employees, and subsidiaries, and affiliates,

since said Defendant “WM,” Defendant “WM’s” agents, and servants, and co-conspirators,

and employees, and subsidiaries, and affiliates, had a special duty of care imposed upon

them as "professional business personnel," since the facts indicate that each and all

Defendant “WM,” Defendant “WM’s”           agents, and servants, and co-conspirators, and

employees, and subsidiaries, and affiliates, conspired to carry-out the "PREMEDITATED

AND PREARRANGED" scheme and plan against Plaintiff (and future “CLASS”) and to

unjustly enrich Defendant by taking undue advantage of Plaintiff, and others similarly

situated, by denying Plaintiff a true and correct algorithm, and true and correct source

code, to implement and an “IF” clause, and a “pop-up” menu, and “2FA,” on bogus and

fraudulent addresses, and bogus and fraudulent names NOT listed on the credit card, and

to subsequently, deny Plaintiff the information on the wrongdoer (Defendant John Doe) so

TIMELY criminal charges could be filed, and so Defendant John Doe could be named in the

instant case (See Exhibit “2” attached hereto and by reference incorporated herein).

    12. With full knowledge of the existence of the above facts, Defendant “WM,” Defendant

“WM’s” agents, and servants, and co-conspirators, and employees, and subsidiaries, and

affiliates, refused and continued to refuse to honor Plaintiff's rights, when in fact, Plaintiff

was subjected to a "PREMEDITATED AND PREARRANGED" CUNNING, MISLEADING AND

DECEPTIVE “policy” to conceal and cover-up the true and correct source code, and the

associated algorithm, including an “IF” clause, and a “pop-up” menu, and “2FA,”            in a

TIMELY manner, solely for the purpose to take undue advantage of Plaintiff, and others

similarly situated, and unjustly enrich Defendant, and needlessly and unnecessarily cost

Plaintiff time and money to document, and investigate (email, text, phone calls, etc. – the

( Page 9 of 28 )        ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1           Filed 06/04/20 Page 10 of 28 PageID #: 66

list is long - interrupted Plaintiff’s daily life schedule, and social life, and business life) the

fraudulent use of Plaintiff’s   “ VISA” card (…4355), and “babysit” Defendant “WM,” and

BB&T bank (Plaintiff’s customer fee of $1,200/hour for programming: “R” computer

language, Python computer language, C++ computer language, LISP computer language,

legacy computer languages COBOL and FORTRAN, inter alia), and deny Plaintiff a true and

correct response for a request for information (See Exhibit “2” attached hereto) on the

wrongdoer (Defendant John Doe) so criminal charges could be filed, and the wrongdoer

could be named in the instant action. Further, with full knowledge of the existence of the

above facts, Defendant “WM” refused and continued to refuse to operate a retail company

that was honest, ethical and legal. NOTE: In the event the fraudulent purchase of $357.01

on Plaintiff’s VISA card (No. …4355) was an “in-store” (brick-and-mortar) purchase,

Defendant “WM” had duty imposed upon them to seek “authentication” and “verification”

that the Defendant John Doe was the actual owner of the “VISA card (No. …4355) with

various forms of identification, including but not limited to, driver’s licensed, zip code, etc.

Accordingly, such a course was a breach of duty of care by Defendant “WM,” Defendant

“WM’s” agents, and servants, and co-conspirators, and employees, and subsidiaries, and

affiliates, since said Defendant “WM,” Defendant “WM’s”          agents, and servants, and co-

conspirators, and employees, and subsidiaries, and affiliates, had a special duty of care

imposed upon them as "professional business personnel," to “authenticate” and “verify” that

Defendant John Doe was the actual owner of “VISA” card (No. …4355). CAVEAT: Once

Plaintiff obtains the information in EXHIBIT “2,” Plaintiff will file an Amended Complaint

and/or a Supplemental Complaint, based on the information obtained from Defendant

WM.” At this stage of litigation, Plaintiff has NO information on Defendant John Doe since

Defendant “WM” refused to provide the information!




( Page 10 of 28 )         ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
         Case 5:20-cv-05101-TLB Document 1        Filed 06/04/20 Page 11 of 28 PageID #: 67


    13. That by virtue of the willful, intentional, wanton, reckless, malicious, gross

"negligent" conduct of Defendant WM, as aforesaid, and as a proximate result thereof,

Plaintiff has been damaged in the SUM CERTAIN of Eighty Thousand Dollars ($80,000.00).

    14. As a further proximate result of Defendant’s gross negligent conduct throughout

the occurrences described above in paragraphs "5" through "12," and as a direct and

proximate result of Defendants’ willful, intentional, wanton, reckless and malicious actions,

individually and in concert, Plaintiff has suffered great mental pain and suffering with

fright, chagrin, embarrassment, anger, nausea, nightmares, difficulty sleeping and his

social life destroyed in the SUM of One Hundred Thousand Dollars ($100,000.00), and will

continue to suffer.

    15. That said gross negligence was done to conceal and cover-up Defendant’s course of

illegal conduct against Plaintiff. The wrong done by Defendant, individually and concert,

was aggravated by that kind of willfulness, wantonness and malice for which the law allows

the imposition of exemplary damages. Plaintiff shows that an award of substantial

exemplary damages would serve not only to deter Defendant and Defendant WM’s” agents,

and servants, and co-conspirators, and employees, and subsidiaries, and affiliates, from

engaging in the aforesaid course of illegal conduct, but it would also serve as a warning or

deterrent to others similarly situated. Accordingly, Plaintiff sues for exemplary damages in

the SUM of Three Hundred Thousand Dollars ($300,000.00).

    16. Due to the aforesaid facts, supra, no other adequate remedy exists at law for

redress of the course of illegal conduct by Defendant against Plaintiff, and others similarly

situated, which continue to occur and will occur in the future, unless this court permits

Plaintiff, and those similarly situated, to have immediate "ACCESS" to this Court, to obtain

relief   from   Defendant,   to   cease   and   desist   Defendant’s   "PREMEDITATED    AND

PREARRANGED" "CUNNING, DECEPTIVE AND MISLEADING PROCEDURES.”



( Page 11 of 28 )        ( JUNE 4, 2020 )         ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 12 of 28 PageID #: 68


    17. Plaintiff is entitled to a declaratory judgment declaring the acts of Defendant

“WM,” including but not limited to, Defendant “WM’s”          agents, and servants, and co-

conspirators, and employees, and subsidiaries, and affiliates,” have implemented deficient

source code and an associated algorithm, that does not incorporate an “IF” clause, and a

“pop-up” menu, and 2FA,” so Plaintiff, and other cardholders, are not subjected to

fraudulent purchases and charges with a wrongdoer using a bogus and fraudulent address

that is different than the address for a cardholder, and a bogus and fraudulent name NOT

listed on the credit card. Further, declare that Plaintiff is entitled to each and all

information on Defendant John Doe (wrongdoer) so criminal charges can be brought

IMMEDIATELY, and so the true and correct name can be placed on the instant action.




    “LACONIC” ATTORNEY WORK-PRODUCT, AND “LACONIC’ DISCOVERY’ AT THIS STAGE

OF LITIGATION: Since Plaintiff is not represented by a licensed attorney, it is controlling and

essential that the following facts for damages appear on the face of the record at this stage

of litigation.



    THE TIME AND MONEY SPENT BY PLAINTIFF TO OBTAIN THE INFORMATION ON THE

CRIMINAL-ELEMENT (“DEFENDANT JOHN                DOE”),   AND    ON    THE   REQUEST FOR

INFORMATION FROM DEFENDANT “WM,” WITH THE OVERLAY THAT PLAINTIFF HAD TO

GO TO FEDERAL COURT TO OBTAIN THE INFORMATION ON THE “CRIMINAL” JOHN

DOE, HAS NEEDLESSLY AND UNNECESSARILY COST PLAINTIFF TIME AND MONEY.

PLAINTIFF’S EXPERT WITNESSES WILL PROVIDE THE COST AND EXPENSE IN

( Page 12 of 28 )        ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1       Filed 06/04/20 Page 13 of 28 PageID #: 69

REFERENCE TO PLAINTIFF BEING REQUIRED TO PAMPER AND CATER DEFENDANTS TO

EXPOSE THE ILLEGAL CONDUCT AND TO OBTAIN THE “DATA” FROM DEFENDANT

“WM.” Plaintiff’s customary fee is $1200.00/hour for specific consulting (this amount is

based on sixteen plus years of education, including four areas of expertise: science-

computer-chemistry, healthcare, legal, business). Plaintiff’s damages also include, but not

limited to, gasoline, food, etc. NOTE: DISCOVERY WILL PROVIDE THIS EVIDENCE.




    WHEREFORE, PREMISES CONSIDERED, Plaintiff, request that the following relief be
granted:

    a. Declare the actions of Defendants “WM,”       and Defendant “WM’s” agents, and

servants, and co-conspirators, and employees, and subsidiaries, and affiliates, have

engaged in gross negligent conduct by implementing deficient source code, and an

associated algorithm, that does not incorporate an “IF” clause, and a “pop-up” menu, and

2FA,” so Plaintiff, and other cardholders, are not subjected to fraudulent purchases and

charges with a wrongdoer using a bogus and fraudulent address that is different than the

address for a cardholder, and a bogus and fraudulent name NOT listed on the credit card.

Further, declare that Plaintiff is entitled to each and all information (See Exhibit “2”

attached hereto) on Defendant John Doe (wrongdoer) so criminal charges can be brought

IMMEDIATELY, and so the true and correct name can be placed on the instant action

(Amended Complaint).In the alternative for “brick-and-mortar” store: Defendant “WM” has

engaged in gross negligence by not properly authenticating and verifying the Defendant

John Doe was not the owner of the VISA card (No. … 4355).

    a. Granting Plaintiff judgment against Defendant for compensatory damages in the

amount of Eighty Thousand Dollars ($80,000.00) with interest at the lawful rate until paid;

that Plaintiff have and recover on that judgment at the rate of twenty percent (20%) per

annum until paid.
( Page 13 of 28 )       ( JUNE 4, 2020 )      ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1       Filed 06/04/20 Page 14 of 28 PageID #: 70

    b. Granting Plaintiff judgment against Defendant pursuant to mental pain and

suffering damages, in the SUM of One Hundred Thousand Dollars ($100,000.00); with

interest at the lawful rate until judgment; that Plaintiff have and recover interest on that

judgment at the rate of twenty percent (20%) per annum until paid.

    c. Granting Plaintiff judgment against Defendant for exemplary damages in the amount

of Three Hundred Thousand Dollars ($300,000.00); that Plaintiff have and recover interest

on that judgment at the rate of twenty percent (20%) per annum until paid.

    d. Declare that Defendant has engaged in gross negligent conduct against Plaintiff, and

Defendant is to cease and desist the "PREMEDITATED AND PREARRANGED" "CUNNING,

DECEPTIVE AND MISLEADING," policy to conceal and cover-up the scams being

orchestrated on Defendant “WM’s” website pertaining to retail purchases using a credit card

in which the cardholder’s address is different than the “shipping address” with the scam

being consummated using deficient “source code,” and deficient algorithm, including no “IF”

clause, or “pop-up” menu, and “2FA,”       and are to dismantle each and all "cunning,

deceptive, misleading algorithms” pertaining to a retail purchase in which the cardholder’s

address on the credit card is different than the shipping address, and the shipping name is

different than the name listed on the credit card, UNLESS “2FA” APPROVES THE

ADDRESS, AND NAME; declare that Plaintiff was subjected to gross negligent conduct by

Defendant pertaining to refusal and continued refusal to provide information (See Exhibit

“2” attached hereto) on the wrongdoer (Defendant John Doe) so criminal charges could be

filed IMMEDIATELY and so the criminal enterprise could be ceased and desisted

IMMEDIATELY; declare that Defendant “WM,” and Defendant WM’s” agents, and servants,

and co-conspirators, and employees, and subsidiaries, and affiliates engaged in negligent

conduct by refusing to implement the true and correct source code, and algorithm, for

credit card purchases, and such a course of conduct has generated unnecessary and

needless time, and expenses, and cost, and fees, for Plaintiff as result of Defendant’s

( Page 14 of 28 )       ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 15 of 28 PageID #: 71

negligent conduct against Plaintiff, including but not limited to, the denial of a true and

correct algorithm, and true and correct source code, for credit card purchases, with Plaintiff

incurring a loss of time and money to “babysit,” “pamper,” and “cater” Defendant “WM” to

document and investigate the fraudulent use of Plaintiff’s “VISA” card (No. … 4355), with

the overlay that Plaintiff loss the use and enjoyment of the Plaintiff’s life during this period

of negligent conduct, and the right to a true and correct logarithm, and true and correct

source code, and a TIMELY response to the wrongdoer’s (Defendant John Doe) information

(See Exhibit “2” attached hereto). In the alternative (Amended Complaint, possibly)

(pertaining to “in-store” purchase – “brick-and-mortar”): Declare that Defendant has

engaged in gross negligent conduct against Plaintiff by refusing and continue to refuse to

properly “authenticate,” and “verify” Defendant John Doe as the true and correct owner of

VISA card (No. … 4355), including driver’s license, zip, etc.

    e. Awarding Plaintiff cost and reasonable attorneys' fees, and in the event of appeal to

the United States Court of Appeals, and the Supreme Court of the United States, Plaintiff

have and recover additional attorneys' fees and reasonable cost and expense of that action.

    f. Granting the Plaintiff such other and further relief as may be just.




  CAVEAT: Plaintiff reserves the right to file a “CLASS ACTION” lawsuit pertaining to the
millions of citizens that have had their credit cards compromised based on Defendant
“WM’s” negligent conduct pertaining to a bogus address scam, and bogus name NOT listed
on the credit card, and a NO “IF” clause, and “pop-up” menu, as associated with a “2FA”
(Two Factor Authentication) process, or, in the alternative, proper authentication and
verification of the owner of a credit card with a driver’s license, zip code, etc..




( Page 15 of 28 )        ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1        Filed 06/04/20 Page 16 of 28 PageID #: 72




                                       COUNT TWO:




    18. Plaintiff repeats and realleges paragraphs “1”, and “5” and “6,” as if the aforesaid

paragraphs were expressly stated herein.

    19. Defendant John Doe (hereafter, Defendant “JD”), is an unknown Defendant at this

stage of litigation, since Defendant “WM” refused and continued to refuse to provide

information on the individual who engaged in the fraudulent use of Plaintiff’s credit card

(“VISA” – No. … 4355) on Defendant WM’s” website, or as a “in-store” purchase.

    20. This is a civil action brought for fraud, and libel and slander, and for money

damages to redress the injury caused to Plaintiff by the course of fraudulent conduct by

Defendant, and for an order declaring the acts of Defendant as illegal.

    21. The willful, intentional, wanton, malicious, cunning, misleading, and deceptive

(fraud: “underlined”) conduct of Defendant “JD,” and Defendant “JD’s’ co-conspirators,

and/or, agents and/or servants, to WILLFULLY, MALICIOUSLY, AND INTENTIONALLY,

and cunningly, misleadingly and deceptively (fraud) use Plaintiff’s “VISA” card (No. … 4355)

(hereafter, credit card) on Defendant “WM’s” retail website, and/or “in-store” purchase, to

purchase “alleged” groceries sent to a “bogus” and “fraudulent address,” and use a bogus

and fraudulent name NOT listed on Plaintiff’s credit card, and to subsequently orchestrate

a MAJOR COVER-UP to attempt to conceal the              WILLFULLY, MALICIOUSLY, AND

INTENTIONALLY, and cunning, misleading, and deceptive conduct (fraud),             with the


( Page 16 of 28 )        ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1        Filed 06/04/20 Page 17 of 28 PageID #: 73

overlay to libel and slander Plaintiff at various “Credit Bureaus” to present Plaintiff in a

false light to the public, has subjected Plaintiff to fraud of the first order, an libel and

slander.

    22. That at all times herein mentioned, Plaintiff enjoyed the esteem, respect, and

confidence of his friends, neighbors, fellow citizens and business associates, and Plaintiff

was largely dependent on his good name and reputation so Plaintiff can live a normal life.

    23. Defendant “JD,” and Defendant “JD’s” agents, or servants, or or co-conspirators,

pursuant to the WILLFUL, MALICIOUS, AND INTENTIONAL, and fraudulent purchase on

Defendant “WM’s’ website, and/or “in-store” purchase, orchestrated a campaign to file a

“misleading, cunning and deceptive” information pertaining to Plaintiff’s “VISA” card (No. …

4355) on Defendant “WM’s” website, or “in-store” purchase, on the purchase of “alleged”

groceries using a bogus and fraudulent address, and a bogus and fraudulent name NOT

listed on Plaintiff’s credit card, placed Plaintiff in a false light to the public and Credit

Bureaus (See Exhibit “1” attached hereto and by reference incorporated herein).

    24. As a result of Defendant “JD,” and Defendant “JD’s” agents, or servants, or or co-

conspirators, WILLFULLY, MALICIOUSLY, AND INTENTIONALLY,“ and cunning, deceptive

and misleading” conduct, supra, pertaining to the fraudulent credit card purchase on

Defendant “WM’s” website, and/or “in-store” purchase, the “credit card statement”

contained no true and correct information on Plaintiff (see Exhibit “1” attached hereto),

except that Plaintiff’s name was reasonably correct.    Plaintiff has been presented to the

public in a “false light” to the public. The aforesaid credit card statement was filed, as

orchestrated by Defendant “JD,” to destroy Plaintiff's esteem, respect, and confidence of his

friends, neighbors, fellow citizens and business associates. Defendant “JD,”      Defendant

“JD’s” agents, or servants, or or co-conspirators, willfully, intentionally, maliciously,

wantonly and fraudulently used Plaintiff’s “VISA” card (No. … 4355) at Defendant “WM’s”

website, and/or “in-store” purchase, generating a fraudulent credit card statement, all of

( Page 17 of 28 )       ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 18 of 28 PageID #: 74

which was meant to convey, and did convey to the readers thereof and to the persons to

whom and among whom would read the fraudulent credit card statement, that Plaintiff

herein was a bad person, and not an honest, ethical and law abiding citizen, with the

overlay to destroy Plaintiff's relationships with friends, neighbors, fellow citizens and

business associates, and engage in character assassination against Plaintiff. The aforesaid

fraudulent credit purchase, and subsequent generated credit card statement, and

circulated material, against Plaintiff roused suspicion and shattered confidence in Plaintiff's

friends, neighbors, fellow citizens and business associates.

    25. That said published and circulated material was done, willfully, intentionally,

wantonly, maliciously and fraudulently, without probable cause for belief of the truth of

the matter therein stated, and without each and all true and correct research and

documentation. Further, Defendants “JD,” and Defendant “JD’s” agents, or servants, or or

co-conspirators, pursuant to a "PREARRANGED AND PREMEDITATED" agreement, had

conspired to have Plaintiff's good name presented in a false light to the general public.

    26. That said filed credit card statement circulated material against Plaintiff was an

attempt by Defendant “JD,” and Defendant “JD’s” agents, or servants, or or co-conspirators,

to hold Plaintiff to contempt and ridicule and reflect on Plaintiff's honesty and integrity, and

said material was filed and circulated for the purpose of, and had the effect of, bringing into

question Plaintiff's honesty and integrity.

    27. That said material did lead those who read the said material to whom it was

published to question Plaintiff's honesty, integrity and honor, and was circulated to and did

hold up Plaintiff to public contempt and ridicule; that said material was subject to such

construction by the ordinary reader, and that the said material was so construed.

    28. That by virtue of the willful, malicious, intentional, wanton, and "fraudulent"

conduct, and libel and slander, by Defendant “JD,” and Defendants “JD’s” agents, or

servants, or co-conspirators, as aforesaid, specifically, to cunningly, misleadingly and

( Page 18 of 28 )        ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 19 of 28 PageID #: 75

deceptively orchestrate a scam against Plaintiff in an attempt to conceal and cover-up that

Defendant “JD” used Plaintiff’s “VISA” card (No. … 4355) to make a fraudulent purchase,

with the overlay that the vicious, libelous, and slanderous use of Plaintiff’s “VISA” card (No.

… 4355) was sent to Credit Bureaus, inter alia, to present Plaintiff in a false light to the

public, as a proximate result thereof, Plaintiff has been damaged in the SUM CERTAIN of

Two Hundred Thousand Dollars ($200,000.00).

    29. As a further proximate result of Defendant “JD’s” WILLFUL, MALICIOUS, AND

INTENTIONAL, and fraudulent conduct, and libelous and slanderous conduct, including

false and defamatory charges and insinuations, throughout the occurrences described

above in paragraphs "20” through “27,” and as a direct and proximate result of Defendant

“JD’s’ willful, intentional, wanton and malicious actions, individually and in concert,

Plaintiff has suffered great mental pain and suffering with fright, chagrin, embarrassment,

anger, nausea, nightmares, difficulty sleeping and his social life destroyed in the SUM of

Four Hundred Thousand Dollars ($400,000.00), and will continue to suffer.

    30. That said fraudulent conduct was done to conceal and cover-up Defendant “JD,”

and Defendant “JD’s” agents, or servants, or or co-conspirators, course of illegal conduct

against Plaintiff to subject Plaintiff to an orchestrated scam to the fraudulent use Plaintiff’s

“VISA” card (No. … 4355), with the overlay to libel and slander Plaintiff. The wrong done by

Defendant “JD,” and Defendant “JD’s” agents, or servants, or or co-conspirators,

individually and in concert, was aggravated by that kind of willfulness, wantonness and

malice for which the law allows the imposition of exemplary damages. Plaintiff shows that

an award of substantial exemplary damages would serve not only to deter Defendant “JD,”

and Defendant “JD’s” agents, or servants, or or co-conspirators, from engaging in the

aforesaid course of illegal conduct, but it would also serve as a warning or deterrent to

others similarly situated. Accordingly, Plaintiff sues for exemplary damages in the SUM of

Five Hundred Thousand Dollars ($500,000.00).

( Page 19 of 28 )        ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
         Case 5:20-cv-05101-TLB Document 1       Filed 06/04/20 Page 20 of 28 PageID #: 76


    31. Due to the aforesaid facts in the instant COUNT, supra, no other adequate peaceful

remedy exists at law for redress of the course of illegal conduct by Defendant “JD,” and

Defendant “JD’s” agents, or servants, or or co-conspirators, against Plaintiff, and others

similarly situated, which continue to occur and will occur in the future, unless this court

permits Plaintiff to have immediate "ACCESS" to this Court, to obtain relief from Defendant

“JD,” and Defendant “JD’s” agents, or servants, or or co-conspirators, by enjoining

Defendant “JD,” and Defendant “JD’s” agents, or servants, or or co-conspirators, to cease

and desist the "PREMEDITATED AND PREARRANGED" scheme to subject Plaintiff to fraud

of the first order pertaining to the use of Plaintiff’s “VISA” card (No. … 4355), and subject

Plaintiff to vicious, libelous, and slanderous credit card statements.

          WHEREFORE, PREMISES CONSIDERED, Plaintiff, demands that the following

relief be granted:

    g. Granting Plaintiff judgment against Defendant “JD” for compensatory damages in

the amount of Two Hundred Thousand Dollars, ($200,000.00), with interest at the lawful

rate; that Plaintiff have and recover on that judgment at the rate of twenty percent (20%)

per annum until paid.

    h. Granting Plaintiff judgment against Defendants, and each of them, jointly and

severally, pursuant to mental pain and suffering damages, in the SUM of Four Hundred

Thousand Dollars ($400,000.00); with interest at the lawful rate, until judgment; that

Plaintiff have and recover interest on that judgment at the rate of twenty percent (20%) per

annum until paid.

    i.    Granting Plaintiff judgment against Defendants, and each of them, jointly and

severally, for exemplary damages in the amount of Five Hundred Thousand Dollars

($500,000.00); that Plaintiff have and recover interest on that judgment at the rate of

twenty percent (20%) per annum until paid.

    j.    Declare that Defendant “JD,” and Defendant “JD’s” agents, or servants, or or co-

( Page 20 of 28 )         ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
         Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 21 of 28 PageID #: 77

conspirators, have engaged in FRAUD OF THE FIRST ORDER against Plaintiff by willfully,

intentionally, wantonly and maliciously subjecting Plaintiff to an cunning, misleading,

and deceptive credit card charge on Defendant “WM’s” website, with the overlay to subject

Plaintiff to vicious, libelous, and slanderous conduct by presenting Plaintiff in a false light

to the public.

    k. Awarding Plaintiff cost and reasonable attorneys' fees, and in the event of appeal to

the United States Court of Appeals and the Supreme Court of the United States, Plaintiff

have and recover additional attorneys' fees and reasonable cost and expense of that action.

    l.    Granting Plaintiff such other and further relief as may be just.


=====================================================================



ATTORNEY WORK PRODUCT: It is not proper to include case law in a complaint, but since
Plaintiff is not represented by a licensed attorney, the following case law and facts are
“controlling” and “essential” for the instant complaint so venue and subject matter
jurisdiction is properly before this court.




     The following case law is “by way of example but not in
limitation to” (pursuant to judicial economy, and for an expedited
ruling,with the law being well settled, this court can extrapolate
the law to the Eighth Circuit).


             In Re American Community Services, Inc., 86 BR 681 (DC Utah 1988), the Court

    held:

         "Bankruptcy Court has no authority to conduct jury trial in noncore
         proceeding and it is therefore appropriate to withdraw reference of
         this proceeding pursuant to 28 USC 157(d) and provide defendant jury
         trial before District Court, where Chapter 11 debtor seeks legal
         remedy of damages from defendant's alleged repudiation of contract,
         defendant is entitled to jury trial under Seventh Amendment, and
         defendant has not consented to having Bankruptcy Judge enter final
         judgment regarding adversary proceeding."




( Page 21 of 28 )          ( JUNE 4, 2020 )        ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1         Filed 06/04/20 Page 22 of 28 PageID #: 78




            In Coen v Zick, 458 F2d 326 (CA9 Ariz 1972), the Court held:

       "Both compensatory and punitive damages may be awarded         by the jury for
       willful and malicious injuries, and where it is clear          from the record
       that compensatory damages were awarded for willful and         malicious acts,
       that award is not dischargeable in bankruptcy, and             neither is the
       award for punitive damages."



          In Re Adams, 761 F2d 1422 (CA cal 1985) 13 BCD 346, 12 CBC2d 1220, CCH

    Bankr L Rptr Section 70576, 768 F2d 1155, 13 BCD 552, 13 CBC2d 520, CCH Bankr L

    Section 70648, the Court held:

       "Both compensatory and punitive damages are subject to findings of
       nondischargeability pursuant to 11 USC 5239a)(6) and (9)."




            In Bell v. Preferred Life Assur. Soc., 320 US 238, 88 LEd 15, 64 SCt 5, the Court

    held:

       "In passing on amount claimed by Plaintiff for purpose of determining
       whether jurisdictional amount is in controversy, bona fide claims for
       exemplary or punitive damages may be considered".




            In Wood v. Stark Tri-County Bldg. Trades Council, 473 F2d 272 (CA6 1973) the

    Court held:

       "Punitive as well as compensatory damages by Plaintiff are to be
       considered in determining whether requiste jurisdictional amount is
       actually in controversy."




            In Broglie v. MacKay-Smith, 541 F2d 453, 20 UCCRS 114 (CA 4 Va 1976), the

    court held:



       "Damages which plaintiff will accrue in future are properly counted

( Page 22 of 28 )          ( JUNE 4, 2020 )      ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1           Filed 06/04/20 Page 23 of 28 PageID #: 79

       against jurisdiction amount          if   right   to   future   payments   will   be
       adjudged in present suit."

            In Bell v. Preferred Life Assur. Soc., 320 U.S. 238, 88 Led 15, 64 SCt 5 (1943),

    the court held:

       "Where both actual and punitive damages are recoverable under
       complaint, each must be considered to extent claimed in determining
       jurisdictional amount."

             In Wood v. Stark Tri-County Bldg. Trades Council, 473 F2d 272 (CA 6 Ohio

    1973), the court held:

       "Punitive as well as compensatory damages claimed by plaintiff are to
       be considered in determining whether requisite jurisdictional amount
       is actually in controversy."




       Pursuant to the instant Complaint, and COUNT TWO, and “criminal” Defendant

John Doe, and the associated “crime syndicate,” with criminal conduct being “WILLFUL,

MALICIOUS, and INTENTIONAL,” Appellant could pick a bad jury, and Appellant would

have a “run-away jury” in Appellant’s favor, and the court will need to pull the jury back-in,

with the jury awarding Appellant the punitive damages as requested, and the emotional

distress damages, as requested (Appellant is actually going to request a MILLION

DOLLARS in punitive damages for COUNT TWO from the jury since the criminal conduct

and theft were “WILLFUL, MALICIOUS, and INTENTIONAL”). IT IS SELF-EVIDENT THAT

APPELLANT’S CLAIMS FOR DAMAGES ARE “BONA FIDE” BASED ON THE WILLFUL,

MALICIOUS, AND INTENTIONAL CRIMINAL CONDUCT! As reflected in the aforesaid case

law, the jurisdictional amount for punitive damages is a “determining jurisdictional

amount,” as well as the emotional distress damages, with the overlay the criminal conduct

was “WILLFUL, MALICIOUS, and INTENTIONAL.” The damages are “bona fide.” Further,

with the “deficient” source code being orchestrated by Defendant “WM,” with the overlay

that millions of citizens are having a credit card subjected to theft, Plaintiff would clearly be

entitled to the punitive damages in COUNT            ONE, since the “award of substantial
( Page 23 of 28 )        ( JUNE 4, 2020 )          ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1        Filed 06/04/20 Page 24 of 28 PageID #: 80

exemplary damages would serve not only to deter Defendant “WM” and Defendant

“WM’s” agents, and servants, and co-conspirators, and employees, and subsidiaries,

and affiliates, from engaging in the aforesaid course of illegal conduct, but it would

also serve as a warning or deterrent to others similarly situated” IT IS SELF-EVIDENT

THAT APPELLANT’ COMPLAINT HAS SUBJECT MATTER JURISDICTIONAL BASED ON THE

AFORESAID “LAW,” AND THE ASSOCIATED “DETERMINING JURISDICTIONAL AMOUNT.”



      REPRISE: The U.S. Supreme Court has addressed the issue on jurisdictional amount

    in the Bell case, supra, but because Appellant is not represented by a licensed attorney,

    will this court deny the law exist!

         In Bell v. Preferred Life Assur. Soc., 320 US 238, 88 LEd 15, 64 SCt 5, the Court

    held:

       "In passing on amount claimed by Plaintiff for purpose of determining
       whether jurisdictional amount is in controversy, bona fide claims for
       exemplary or punitive damages may be considered."




            The CRIMINAL JOHN DOE WILLFULLY, MALICIOUSLY, AND INTENTIONALLY

    engaged in theft of Appellant’s credit card information, and subsequently, CRIMINAL

    JOHN DOE WILLFULLY, MALICIOUSLY, AND INTENTIONALLY made a fraudulent

    purchase on Defendant “WM’s” website, and/or an “in-store” purchase. Appellant’s

    punitive damages are properly before the court as bona fide in determining

    jurisdictional amount as enumerated in the above-cited Bell case. It is self-evident that

    Appellant’s Complaint shows an amount in controversy in excess of $75,000.00, when

    in fact, Appellant is requesting the ladies and gentlemen of the jury for MILLIONS OF

    DOLLARS IN DAMAGES based on the WILLFUL, MALICIOUS, AND INTENTIONAL

    CRIMINAL CONDUCT! Will this this court admit the aforesaid U.S. Supreme Court
( Page 24 of 28 )        ( JUNE 4, 2020 )      ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1                Filed 06/04/20 Page 25 of 28 PageID #: 81

    “Bell” law exist since there is not a licensed attorney representing Appellant? (The

    aforesaid is NOT a “Rhetorical Question.”)

         It is self-evident that Appellant’s Complaint shows an amount in controversy in

    excess of $75,000.00." The U. S. Constitution says this court must follow the U.S.

    Supreme Court law!



      The following case law speaks for itself!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!




  In Cook v. Moffat & Curtis, 46 US 295, 21 LEd 159 (1847),

the Court held:

       "Constitution of the United States is supreme law of land, and binds
       every forum, whether it derives its authority from states or from
       United States."



         Article VI, Clause 3 of the Constitution of the United

States, states:

       The Senators and Representatives before mentioned, and the Members of
       the several State legislatures, and all executive and judicial
       Officers, both of the United States and of the several States, shall
       be bound by Oath or Affirmation, ever be required as a Qualification
       to any office or public Trust under the United States."




       In Kattleman v. Maidden, 88 F2d 858 (8th Cir 1937),

the Court held:

          "Court of Appeal is bound to follow decision of Supreme Court."




( Page 25 of 28 )           ( JUNE 4, 2020 )            ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1          Filed 06/04/20 Page 26 of 28 PageID #: 82




    Will this … court follow the Bell case?




             Title 28 U.S. Code § 1391 (Venue), states:

  “…

(b)Venue in General.—A civil action may be brought in—

(1)a judicial district in which any defendant resides, if all defendants are residents of the
State in which the district is located;

(2)a judicial district in which a substantial part of the events or omissions giving rise to the
claim occurred, or a substantial part of property that is the subject of the action is situated;
or

(3)if there is no district in which an action may otherwise be brought as provided in this
section, any judicial district in which any defendant is subject to the court’s personal
jurisdiction with respect to such action.


     It is self-evident that Appellant’s Complaint has proper venue based on citizens of

different States.




======================================================


         With VENUE proper, and SUBJECT MATTER JURISDICTION PROPER, this court

    has a clear right to entertain the declaratory relief in COUNT TWO, and in COUNT ONE!


 ======================================================


( Page 26 of 28 )         ( JUNE 4, 2020 )       ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1                  Filed 06/04/20 Page 27 of 28 PageID #: 83




                              REQUEST FOR A TRIAL BY JURY:

    32. Plaintiff Roy A. Day in the above-entitled and numbered matter demands a trial by

jury of all issues so triable in said matter on the grounds that it is entitled to such trial by

virtue of having complied with all requisites of the Federal Rules of Civil Procedures, and

there exists in this case an adequate and complete remedy at law.


Respectfully submitted,


/s/ Roy A. Day

Roy A. Day
P.O. Box 33
Tarpon Springs, Florida
USA         34688-0033




CONTACT INFORMATION:

ROY A. DAY
P.O. BOX 33
TARPON SPRINGS, FLORIDA
USA                  34688-0033
------------------------------------------------------------------------------------------------------
VOICE: (PRIMARY: 727-6428636)
-------------------------------------------------------------------------------------------------------
FAX, and VOICE: 206-4951708
-------------------------------------------------------------------------------------------------------
MOBILE DEVICE– TEXT MESSAGE (NO EMAIL TEXT MESSAGE): 727-6428636
----------------------------------------------------------------------------------------------------------------
-

EMAIL ADDRESS and MOBILE Pocket PC address: royaday@hotmail.com
---------------------------------------------------------------------------------------------------------




( Page 27 of 28 )             ( JUNE 4, 2020 )            ( DOC: COMPLAINT – RAD-WALMART )
       Case 5:20-cv-05101-TLB Document 1      Filed 06/04/20 Page 28 of 28 PageID #: 84




INDEX – EXHIBITS:


EXHIBIT “1”: “BB&T’s” email on “Unusual Transaction”

EXHIBIT “2”: Email sent to Defendant “WM” on request for information




CAVEAT – REPRISE – SEE PARAGRAPH “2,” SUPRA: FOR THE PURPOSE OF THE
INSTANT COMPLAINT, WHEN THE DEFENDANT WALMART, INC. (HEREAFTER, “WM”) IS
REFERENCED IN THE INSTANT COMPLAINT, IT REFERS, RELATES, PERTAINS, AND
MENTIONS “AGENTS, AND SERVANTS, AND CO-CONSPIRATORS, AND EMPLOYEES, AND
SUBSIDIARIES, AND AFFILIATES.”




( Page 28 of 28 )      ( JUNE 4, 2020 )      ( DOC: COMPLAINT – RAD-WALMART )
